      USDC IN/ND case 2:19-cv-00381 document 1 filed 10/07/19 page 1 of 3



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )       CASE NO: 2:19-CV-381
                      v.                              )
                                                      )
HEIRS AND DEVISEES OF                                 )
BARBARA C. MEZYDLO, DECEASED;                         )
and KENNETH MEZYDLO,                                  )
                                                      )
                              Defendants.             )

                                     IN REM COMPLAINT

       Comes now the plaintiff, United States of America, by Thomas L. Kirsch II, United States

Attorney for the Northern District of Indiana, and Sharon Jefferson, Assistant United States

Attorney, for and on behalf of the U.S. Department of Housing and Urban Development (HUD),

an agency of the United States government, and for its cause of action alleges as follows:

                                           JURISDICTION

       This is an action to foreclose a mortgage to recover indebtedness due the United States.

This Court has jurisdiction pursuant to 28 U.S.C. Section 1345 and venue is proper.

                                             COUNT I

       1. Prior to her death, Barbara C. Mezydlo was the owner of the following described real

estate in Porter County, Indiana:

               Lot 51 in Castle Estates Unit 2, in the City of Portage, as per plat
               thereof, recorded in Plat File 16-C-3A, in the Office of the
               Recorder of Porter County, Indiana.

              Commonly Known As: 2451 Odell Street, Portage, Indiana 46368.
       (Herein Athe real estate.@)
       USDC IN/ND case 2:19-cv-00381 document 1 filed 10/07/19 page 2 of 3



        2. On September 19, 2002, Barbara C. Mezydlo executed a promissory note (the Anote@)

a copy of which is attached and made a part hereof as “Exhibit 1.”

        3. To secure payment of her obligation under the note, Barbara C. Mezydlo, executed a

home equity conversion mortgage (the Amortgage@) and a second mortgage, copies of which are

attached, here incorporated by reference and marked for identification as “Exhibit 2”, and “Exhibit

3.”

        4. The note and mortgages are held by the United States.

        5. Barbara C. Mezydlo died a resident of Portage, Indiana on September 19, 2016.

        6. Repayment of the debt evidenced by the note is in default. There is due $140,254.63

plus interest from July 3, 2018 to date of judgment at $16.56 per day.

        7. No personal representative was appointed. Title vested in the heirs of Barbara C.

Mezydlo at her death and the heirs are named as parties to answer as to their interest, if any, in

the real estate.

        8. The heirs and devisees of Barbara C. Mezydlo are named as parties to answer as to

their interests, if any, in the real estate. However, all of the heirs and devisees at law are

unknown and service by publication is required.

        9. Kenneth Mezydlo is believed to presently occupy the real estate and is made a party to

answer as to his interest, if any, in the property.




                                                      2
       USDC IN/ND case 2:19-cv-00381 document 1 filed 10/07/19 page 3 of 3



    WHEREFORE, plaintiff requests:

        1. A judgment in rem against the property in the amount of $140,254.63 together with

accruing interest at $16.56 per day.

        2. An order declaring the lien of plaintiff=s mortgage to be prior and paramount to the

interests of all other parties.

        3. An order foreclosing the equity of redemption of the heirs of Barbara C. Mezydlo and

all persons claiming under or through her, in the real estate.

        4. An order directing the sale of the property by the U.S. Marshals and payment of the

proceeds to pay the Marshal=s costs, then to pay the judgment of plaintiff, and with any then-

remaining overplus paid to the Clerk of the Court to be disposed of as the Court shall direct.

        5. That the plaintiff have such other and further relief as is just and proper in the premises.



                                               Respectfully submitted,

                                               THOMAS L. KIRSCH II
                                               UNITED STATES ATTORNEY

                                               s/ Sharon Jefferson
                                       By:     Sharon Jefferson
                                               Assistant United States Attorney
                                               United States Attorney=s Office
                                               5400 Federal Plaza, Suite 1500
                                               Hammond, IN 46320
                                               Tel: (219) 937-5500
                                               Fax: (219) 852-2770
                                               Email Address: Sharon.jefferson2@usdoj.gov




                                                  3
USDC IN/ND case 2:19-cv-00381 document 1-1 filed 10/07/19 page 1 of 3

                                                   ADJUSTABLE RATE NOTE
                                                 (HOME EQUITY CONVERSION)
 SEPTEMBER 19, 2002

 PROPERTY ADDRESS                                                                                        FHA Case Number: 151-6864000

          2451 ODELL STREET
          PORTAGE, INDIANA.46368
                                                        /
          PORTER COUNTY

 1. DEFINITIONS

 ''Borrower" means each person signing at the end of this Note. "Lender" means Financial Freedom Senior Funding
 Corporation, a Subsidiary of Lehman Brothers Bank, FSB and its successors and assigns. "Secretary" means the Secretary
                                                                                                                                        /
 of Housing and Urban Development or his or her authorized representatives.

 2. BORROWER'S PROMISE TO PAY; INTEREST

 In return for amounts to be advanced by Lender to or for the benefit of Borrower under the terms of a Home Equity
 Conversion Loan Agreement dated SEPTEMBER 19, 2002 ("Loan Agreement"), Borrower promises to pay to the order of
 Lender a principal amount equal to the sum of all Loan Advances made under the Loan Agreement with interest. All
 amounts advanced by Lender, plus interest, if not paid earlier, are due and payable on SEPTEMBER 15, 2086. Interest will
 be charged on unpaid principal at the rate of THREE AND TWENTY-EIGHT HUNDREDTHS percent (3.280%) per year
 until the full amount of principal has been paid. The interest rate may change in accordance with Paragniph 5 of this Note.
 Accrued interest shall be added to the principal balance as a Loan Advance at the end of each month.

 3. PROMISE TO PAY SECURED

 Borrower' s promise to pay is secured by a mortgage, deed of trust or similar security instrument that is dated the same date
 as this Note and called the "Security Instrument." The Security Instrument protects the Lender from losses which might
 result if Borrower defaults uoder this Note.

 4. MANNER OF PAYMENT

 (A) Time
 Borrower shall pay all outstanding principal and accrued interest to Lender upon receipt of a notice by Lender requiring
 immediate payment in full, as provided in Paragraph 7 of this Note.

 (B) Place
 Payment shall be made at 7840 Roswell Road, Building 300, Suite 340, Atlanta, Georgia 30350-6877 or any such other
 place as Lender may designate in writing by notice to Borrower.

 (C) Limitation of Liability
 Borrower shall have no personal liability for payment of the debt. Lender shall enforce the debt only through sale of the
 Property covered by the Security Instrument ("Property"). If this Note is assigned to the Secretary, the Borrower shall not
 be liable for any difference between the mortgage insurance benefits paid to Lender and the outstanding indebtedness,
 including accrued interest, owed by Borrower at the time of assignment.

 5. INTEREST RATE CHANGES

 (A) Change Date.
 The interest rate may change on the first day of OECEMBER; 2002 and on that day of each succeeding month_ Change
 Date means each date on which the interest rate could change.

(B) The Index
Beginning with the first Change Date, the interest rate will be based on an Index. "Index" means the weekly average yield
on United States Treasury Securities adjusted to a constant maturity of one year, as made available by the Federal Reserve
Board "Current Index" means the most recent Index figure available 30 days before the Change Date. If the Index (as
defined above) is no longer available, Lender will use as a new Index any index prescribed by the Secretary_ Lender will
give Borrower notice of the new Index.

(C) Calculation of Interest Rate Changes
Before each ChaJJ.ge _!)ate, Lender will calcnlate a new interest rate by adding a margin of one and fifty hundredths
percentage points(L50%) to the Current Index. Subject to the limits stated in Paragraph 5(0) of this Note this amount will
be the new interest rate uotil the next Change Date.                                                     '




                                                                            -1-



                                                                        EXHIBIT 1
                     . ····-----·------·-·------·--··--------·-----· . -- -----------·------··----··--
USDC IN/ND case 2:19-cv-00381 document 1-1 filed 10/07/19 page 2 of 3

 (D) Limits on Interest Rate Changes
 The interest rate will never increase above THIRTEEN AND TWENTY EIGHf HUNDREDTHS PERCENT (13.28%).

 (E) Notice of Changes
 Lender will give notice to Borrower of any change in the interest rate. The notice must be given at least 25 days before the
 new interest rate takes effect, and must set forth (i) the date of the notice, (ii) the Change Date, (iii) the old interest rate,
 (iv) the new interest rate, (v) the Current Index and the date it was published, (vi) the method of calculating the adjusted
 interest rate, and (vii) any other information which may be required by law from time to time.

 (F) Effective Date of Changes
 A new interest rate calculated in accordance with Paragraphs 5(C) and 5(D) of this Note will become effective on the Change
 Date, unless the Change Date occurs less than 25 days after Lender has given the required notice. If the interest rate
 calculated in accordance with Paragraphs 5(C) and 5(D) of this Note decreased, but Lender failed to give timely notice of
 the decrease and applied a higher rate than the rate which should have been stated in a timely notice, then Lender shall
 recalculate the principal balance owed under this Note so it does not reflect any excessive interest.

 6. BORROWER'S RIGHT TO PREPAY
 A Borrower receiving monthly payments under the Loan Agreement has the right to pay the debt evidenced by this Note,
 in whole or in part, without charge or penalty. Any ammmt of debt prepaid will first be applied to reduce the principal
 balance of the Second Note described in Paragraph 11 of this Note and then to reduce the principal balance of this Note.

 All prepayments of the principal balance shall be applied by Lender as follows:

 Firsl to that portion of the principal balance representing aggregate payments for mortgage insurance premiums;

 Second. to that portion of the principal balance representing aggregate payments for servicing fees;

 Third, to that porion of the principal balance representing accrued interest due under the Note; and

 Fourth to the remaining portion of the principal balance. A Borrower may specify whether a prepayment is to be created
 to that portion of the principal balance representing monthly payments or the line of credit. If Borrower does not designate
 which portion of the principal balance is to be prepaid, Lender shall apply any partial prepayments to an existing line of
 credit or create a new line of credit.

 7. IMMEDIATE PAYMENT IN FULL
 (A) Death or Sale
 Lender may require immediate payment in full of all outstanding principal and accrued interest if:

          (i)      A Borrower dies and the Property is not the principal residence of at least one surviving Borrower; or

          (ii)     All of a Borrower's title in the Property (or his or her beneficial interest in a trust owning all or part of
                   the Property) is sold or otherwise transferred and no other Borrower retains (a) title to the Property in fee
                   simple (b) a leasehold under a lease for less than 99 years which is renewable or a lease having a remaining
                   period of not less than 50 years beyond the date of the 100th birthday of the youngest Borrower (or
                   retaining a beneficial interest in a trust with such an interest in the Property), or (c) a life estate in the
                   Property.

 (B) Other Grounds
 Lender may require immediate payment in full of all outstanding principal and accrued interest, upon approval by an
 authorized representative of the Secretary, if:

          (i)      The Property ceases to be the principal residence of a Borrower for reasons other than death and the
                   Property is not the principal residence of a least one other Borrower;

          (ii)     For a period of longer than twelve ( 12) consecutive months, a Borrower fails to physically occupy the
                   Property because of physical or mental illness and the Property is not the principal residence of at least one
                   other Borrower; or

          (iii)    An obligation of the Borrower under the Security Instrument is not performed

 (C) Payment of Costs and Expenses
 If Lender has required immediate payment in full, as described above, the debt enforced through sale of the Property may
 include costs and expenses, including reasonable and customary attorneys' fees, associated with enforcement of this Note
 to the extent not prohibited by applicable law. Such fees and costs shall bear interest from the date of disbursement at the
 same rate as the principal of this Note.




                                                               -2-



                                                          EXHIBIT 1
USDC IN/ND case 2:19-cv-00381 document 1-1 filed 10/07/19 page 3 of 3

(D) Trusts
Conveyance of a Borrower's interest in the Property to a trust which meets the requirements of the Secretary, or conveyance
of a trust's interest in the Property to a Borrower, shall not be considered a conveyance for purposes of this Paragraph. A
trust shall not be considered an occupant or be considered as having a principal residence for purposes of this Paragraph.

8. WAIVERS
Borrower waives the rights of presentment and notice of dishonor. "Presentment" means the right to require Lender to
demand payment of amounts due. "Notice of dishonor" means the right to require Lender to give notice to other persons
that amounts due have not been paid.

9. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to Borrower under this Note will be given
by delivering it or by mailing it by first class mail to Borrower at the property address above or at a different address if
Borrower has given Lender a notice of Borrower's different address.

Any notice that must be given to Lender under this Note will be given by first class mail to Lender at the address stated in
Paragraph 4(B) or at a different address if Borrower is given a notice of that different address.

10. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully obligated to keep all of the promises made in this Note. Lender
may enforce its rights under this Note only through sale of the Property.

11. RELATIONSHIP TO SECOND NOTE

(A) Second Note
Because Borrower will be required to repay amounts which the Secretary may make to or on behalf of Borrower pursuant
to Section 255(i)(l)(A) of the National Housing Act and the Loan Agreement, the Secretary has required Borrower to grant
a Second Note to the Secretary.

(B) Relationship of Secretary Payments to this Note
Payments made by the Secretary shall not be included in the debt due under this Note unless:

         (i)     This Note is assigned to the Secretary; or

         (ii)    The Secretary accepts reimbursements by the Lender for all payments made by the Secretary.

If the circumstances described in (i) or (ii) occur, then all payments made by the Secretary, including interest on the
payments, shall be included in the debt.

(C) Effect on Borrower
Where there is no assignment or reimbursement as described in (B)(i) or (ii), and the Secretary makes payments to Borrower,
then Borrower shall not:

        (i)      Be required to pay amounts owed under this Note until the Secretary has required payment in full of all
                 outstanding principal and accrued interest under the Second Note held by the Secretary, notwithstanding
                 anything to the contrary in Paragraph 7 of this Note; or

         (ii)    Be obligated to pay interest or shared appreciation under this Note at any time, whether accrued before or
                 after the payments by the Secretary, and whether or not accrued interest has been included in the principal
                 balance of this Note, notwithstanding anything to the contrary in Paragraphs 2 or 5 of this Note or any
                 Allonge to this Note.




                                                                                             f the undersigned to the
           WITHOUT RECOURSE •                                     . ht title and interest
                                                                                           O
                                                                                                  b assigned to the
       FINANCIAL FREEDOM SENIOR                               A~l:in ;;..edit lnstru_ment ~ ~~':nYoevelopment of
                                                                secretarv of Housing aner successor and assigns.
         FUNDING CORPtOJIN                                      Washington, o .c ., hids/:ision of oneWesUlanl< NJ\.


                                                              = , . . . , -, s \
                                                                     . I Freedom, a ,                                 .
                                                              financ1a                                     Vice president
     ~u-~
                                                                             '7~                       -
     SHARON LANG                 Y, V.P.



                                                            -3-



                                                          EXHIBIT 1
USDC IN/ND case 2:19-cv-00381 document 1-2 filed 10/07/19 page 1 of 9
                                                                                            212102-IZJ34E.51 /
                                                                                                STATE OF INDIANA
                                                                                                 PORTER COUNTY
                                              MORTGAGE                                          FILED FOR RECORD
                                       (HOME EQUITY CONVERSION)                                   10/10/2002        08:40Att

Record and Return to:                                                                             JACQUELYN n. STERLING
                                                                                                        RECORDER        -
Financial Freedom Senior Funding Co:rporation,
a ~llbsidiary of Lehman Brothers Bank, FSB
7840 Roswell Road, Building 300, Suite 340
Atlanta, Georgia 30350-6877
                                                                    FLo                     r ' C,
                                                                                                                   Db

                                                                            / "\   n'1n/i_1 j      ,
                                                                                   V   1V"t-


FHA Case Number: 151-6864000
LOAN NO: 7005971

State of Indiana                ADJUSTABLE RATE MORTGA
THIS MORTGAGE ("Security Instrument") is given on SEPTEMBER 19, 2002. The Mortgagor 1s~'<*ifficft!'.-C
MEZTI)LO, AN UNMARRIED WOMAN, whose address is 2451 ODELL STREET, PORTAGE, INDIANA 46368
("Borrower''). This Security Instrument is given to Financial Freedom Senior Funding Co:rporation, a Subsidiary of
Lehman Brothers Bank, FSB, which is organized and existing under the laws of the State of Delaware, and whose principal
office address is 7840 Roswell Road, Building 300, Suite 340, Atlanta, Georgia 30350-6877 (''Lender"). Borrower has
agreed to repay to Lender amounts which Lender is obligated to advance, including future advances, under the terms of a
Home Equity Conversion Loan Agreement dated 1he same date as this Security Instrument ("Loan Agreement"). The
agreement to repay is evidenced by Borrower's Note dated the same date as this Security Instrument (''Note"). This Security
Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest at a rate subject to / _
adjustment, and all renewals, extensions and modifications of the Note, up to a maximum principal amount of $187,500.00; ~
(b) the payment of all other sums, with interest, advanced under Paragraph 5 to protect the security of this Secunty
Instrument or otherwise due under the terms of this Security Instrument; and (c) the performance of Borrower's covenants
and agreements under this Security Instrument and the Note. The full debt, including amounts described in (a), (b), and (c)
above, ifnot paid earlier, is due and payable on SEPTEMBER 15, 2086. For this pu:rpose, Borrower does hereby mortgage,
grant and convey to Lender, the following described property located in PORTER County, Indiana:

    The real property located at the address 2451 ODELL STREET, PORTAGE, INDIANA 46368, in the county of                      V
    PORTER, state of INDIANA, described more fully on Exhibit A attached to this Mortgage.

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, rights, appurtenances,
and fixtures now or hereafter a part of the property. All replacements and additions shall also be covered by 1his Security
Instrument. All of the foregoing is referred to in 1his Security Instrument as 1he "Property."

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has 1he right to mortgage,
grant and convey the Property and that the Property is unencumbered. Borrower warrants and will defend generally the
title to the Property against all claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with limited
variations by jurisdiction to constitute a uniform security instrument covering real property.
UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
1. Payment of Principal and Interest. Borrower shall pay when due the principal of, and interest on, the debt evidenced
by the Note.
Z. Payment of Property Charges. Borrower shall pay all property charges consisting of taxes, ground rents, flood and
hazard insurance premiums, and special assessments in a timely manner, and shall provide evidence of payment to Lender,
              V\,~ u,       ~
              f~/\7 JONS TiTL~ ft,G:Et.l,; :;\'            -1-
              o~:.: lN;:;i)J\NA, iNC~
              1 (;-/ 1 V,/. 45th STREET
              uh:r ~-- i I H, IN L~6;3·j9




                                                         EXHIBIT 2
USDC IN/ND case 2:19-cv-00381 document 1-2 filed 10/07/19 page 2 of 9


 unless Lender pays property charges by withholding funds from monthly payments due to the Borrower or by charging such
 payments to a line of credit as provided for in the Loan Agreement.

 3. Fire, Flood and Other Hazard Insurance. Borrower shall insure all improvements on the Property, whether now in
 existence or subsequently erected, against any hazards, casualties, and contingencies, including fire. This insurance shall
 be maintained in the amounts, to the extent and for the periods required by Lender or the Secretary of Housing and Toban
 Developmtnt ("Secretary'l Borrower shall also insure all improvements on the Property, whether now in existence or
 subsequently erected, against loss by floods to the extent required by the Secretary. All insurance shall be carried with
 companies approved by Lender. The insurance policies and any renewals shall be held by Lender and shall include loss
 payable clauses in favor of, and in a form acceptable to, Lender.

 In the event of loss, Borrower shall give Lender immediate notice by mail. Lender may make proof of loss if not made
 promptly by Borrower. Each insurance company concerned is hereby authorized and directed to make payment for such
 loss Lender, instead of to Borrower and Lender jointly. Insurance proceeds shall b e applied to restoration or repair of the
 damaged Property, if the restoration or repair is economically feasible and Lender' s security is not lessened. If the
 restoration or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds shall be
 applied fust to the reduction of any indebtedness under a Second Note and Second Security Instrument held by the Secretary
 on the Property and then to the reduction of the indebtedness under the Note and this Security lnstmment. Any excess
 insurance proceeds over an amount required to pay all outstanding indebtedness under the Note and this Security Instrument
 shall be paid to the entity legally entitled thereto.

 In the event of foreclosure of this Security Instrument or other transfer of title to the Property that extinguishes the
 indebtedness, all right, title and interest of Borrower in and to insurance policies in force shall pass to the purchaser.

 4. Occupancy, Preservation, Maintenance and Protection of the Property; Borrower's Loan Application; Leaseholds.
 Borrower shall occupy, establish, and u se the Property as Borrower's principal residence after the execution ofthis Security
 Instrument and Borrower (or at least one Borrower, if initially more than one person are Borrowers) and shall continue to
 occupy the Property as Borrower's principal residence for the term of the Security Instrument. "Principal residence" shall
 have the same meaning as in the Loan Agreement.

 Borrower shall not commit waste or destroy, damage or substantially change the Property or allow the Property to
 deteriorate, reasonable wear and tear excepted. Borrower shall also be in default if Borrower, during the loan application
 process, gave materially false or inaccurate information or statements to Lender (or failed to provide Lender with any
 material information) in connection with the Loan evidenced by the Note, including, but not limited to, representations
 concerning Borrower's occupancy of the Property as a principal residence. If this Security Instrument is on a leasehold,
 Borrower shall comply with the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and
 fee title shall not be merged unless Lender agrees to merger in writing.

 5. Charges to Borrower and Protection of Lender's Rights in the Property. Borrower shall pay all governmental or
 municipal charges, fines and impositions that are not included in Paragraph 2. Borrower shall pay these obligations on time
 directly to the entity which is owed the payment. If failure to pay would adversely affect Lender's interest in the Property,
 upon Lender's request Borrower shall promptly furnish to Lender receipts evidencing these payments. Borrower shall
 promptly discharge any lien which has priority over this Security Instrument in the manner provided in Paragraph 12(c).

 If Borrower fails to make these payments or the property charges required by Paragraph 2, or fails to perform any other
 covenants and agreements contained in this Security Instrument, or there is a legal proceeding that may significantly affect
 Lender' s rights in the Property (such as a proceeding in bankruptcy, for condemnation or to enforce laws or regulations),
 then Lender may do and pay whatever is necessary to protect the value of the Property and Lender's rights in the Property,
 including payment of taxes, hazard insurance and other items mentioned in Paragraph 2.
 To protect Lender's security in the Property, Lender shall advance and charge to Borrower all amounts due to the Secretary
 for the Mortgage Insurance Premium ("MIP") as defined in the Loan Agreement as well as all sums due to the loan servicer


                                                             -2-




                                                         EXHIBIT 2
USDC IN/ND case 2:19-cv-00381 document 1-2 filed 10/07/19 page 3 of 9

for servicing activities ("Servicing Fee") as defined in the Loan Agreement. Any amounts disbursed by Lender under this
Paragraph are obligatory and shall become an additional debt of Borrower as provided for in the Loan Agreement and shall
be secured by this Security Instrument.

6. Inspection. Lender or its agent may enter on, inspect or make appraisals of the Property in a reasonable manner and
at reasonable times provided that Lender shall give the Borrower notice prior to any inspection or appraisal specifying a
pw:pose for the inspection or appraisal which must be related to Lender's interest in the Property. If the Property is vacant
or abandoned or the loan is in default, Lender may take reasonable action to protect and preserve such vacant or abandoned
Property without notice to the Borrower.
7. Condemnation. The procee.ds of any award or claim for damages, direct or consequential, in connection with any
condemnation, or other taking of any part of the Property, or for conveyance in place of condemnation shall be paid to
Lender. The proceeds shall be applied first to the reduction of any indebtedness under a Second Note and Second Security
Instrument held by the Secretary on the Property, and then to the reduction of the indebtedness under the Note and this
Security Instrument. Any excess proceeds over an amount required to pay all outstanding indebtedness under the Note and
this Security Instrument shall be paid to the entity legally entitled thereto.
8. Fees. Lender may collect fees and charges authorized by the Secretary.

9. Grounds for Acceleration of Debt.
   (a) Doe and Payable. Lender may require immediate payment in full of all sums secured by this Security Instrument
       if:
       (i)  A Borrower dies and the Property ili not the principal residence of at least one surviving Borrower; or

       (ii)    All of a Borrower's title in the Property (or his or her beneficial interest in a trust owning all or part of the
               Property) ili sold or otherwise transferred an no other Borrower retains (a) title to the Property in fee simple,
               (b) a leasehold under a lease for less than 99 years which is renewable or a lease having a remaining period
               of not less than 50 years beyond the date of the 100th birthday of the youngest Borrower, or (c) a life estate
               in the Property (or a beneficial interest in a trust with such an interest in the Property).

   (b) Due and Payable with Secretary Approval. Lender may require immediate payment in full of all sums secured
       by this Security Instrument, upon approval by an authorized representative of the Secretary, if:
       (i)   The Property ceases to be the principal residence of a Borrower for reasons other than death and the Property
             is not the principal residence of at least one other Borrower; or

       (ii)    For a period oflonger than twelve (12) consecutive months, a Borrower fails to physically occupy the Property
               because of physical or mental illness and the Property is not the principal residence of at least one other
               Borrower; or

        (iii) An obligation of the Borrower under this Secm:ity Instrument is not performed.
   (c) Notice to Lender. Borrower shall notify Lender whenever any of the events listed in snbparagraphs (a) and (b) of
   this Paragraph 9(a)(ii) or (b) occur.
   ( d) Notice to Secretary and Borrower. Lender shall notify the Secretary and Borrower whenever the loan becomes due
   and payable under this Paragraph 9(a)(ii) and (b). Lender shall not have the right to commence foreclosure until
   Borrower has had thirty (30) days after notice to either:
        (i)   Correct the matter which resulted in the Secm:ity Instrument coming due and payable; or

       (ii)    Pay the balance in full; or

       (iii)   Sell the Property for the lesser of the balance or 95% of the appraised value and apply the net proceeds of the
               sale toward the balance; or

       (iv)    Provide the Lender with a deed in lieu of foreclosure.


                                                              -3-




                                                           EXHIBIT 2
USDC IN/ND case 2:19-cv-00381 document 1-2 filed 10/07/19 page 4 of 9

   (e) Trusts. Conveyance of a Borrower's interest in the Property to a trust which meets the requirements of the
   Secretary, or conveyance of a trust's interests in the Property to a Borrower, shall not be considered a conveyance for
   pUiposes of this Paragraph. A trust shall not be considered an occupant or be considered as having a principal residence
   for pUipOses of this Paragraph 9.

   (f) Mortgage Not Insured. Borrower agrees that should this Security Instrument and the Note not be eligible for
   insurance under the National Housing Act within eight (8) months from the date hereof; Lender may, at its option, require
   immediate payment in full of all sums secured by this Security Instrument. A written statement of any authorized agent
   of the Secretary dated subsequent to eight (8) months from the date hereof, declining to insure this Security Instrument
   and the Note, shall be deemed conclusive proof of such ineligibility. Notwithstanding the foregoing, this option may not
   be exercised by Lender when the unavailability of insurance is solely due to Lender's failure to remit a mortgage
   insurance premium to the Secretary.

10. No Deficiency Judgements. Borrower shall have no personal liability for payment of the debt secured by this Security
Instrument. Lender may enforce the debt only through sale of the Property. Lender shall not be permitted to obtain a
deficiency judgement against Borrower if the Security Instrument is foreclosed. If this Security Instrument is assigned to
the Secretary upon demand by the Secretary, Borrower shall not be liable for any difference between the mortgage insurance
benefits paid to Lender and the outstanding indebtedness, including accrued interest, owed by Borrower at the time of the
assignment.

11. Reinstatement. Borrower has a right to be reinstated if Lender has required inunediate payment in full. This right
applies even after foreclosure proceedings are instituted. To reinstate this Security Instrument, Borrower shall correct the
condition which resnhed in the requirement for immediate payment in full. Foreclosure costs and reasonable and customary
attorneys' fees and expenses properly associated with a foreclosure proceeding shall be added to the principal balance. Upon
reinstatement by Borrower, this Security Instrument and the obligations that it secures shall remain in effect as if Lender had
not required immediate payment in full. However, Lender is not required to permit reinstatement if:(i) Lender has accepted
reinstatement after the commencement of foreclosure proceedings within two (2) years immediately preceding the
commencement of a current foreclosure proceeding, (ii) reinstatement will preclude foreclosure on different grounds in the
future, or (iii) reinstatement will adversely affect the priority of the Security Instrument.

12. First Lien Status
   (a) Modification. Borrower agrees to extend this Security Instrument in accordance with this Paragraph 12(a). If Lender
   determines that the original lien status of the Security Instrument is jeopardized under state law (including but not limited
   to situations where the amount secured by the Security Instrument equals or exceeds the maximum principal amount stated
   or the maximum period under which loan advances retain. the same lien priority initially granted to loan advances has
   expired) and state law permits the original lien status to be maintained for future loan advances through the execution and
   recordation ofone or more documents, then Lender shall obtain title evidence at Borrower's expense. If the title evidence
   indicates that the Property is not encumbered by any liens ( except this Security Instrument, the Second Security
   Instrument described in Paragraph 13(a) and any subordinate liens that the Lender determines will also be subordinate
   to any future loan advances), Lender shall request the Borrower to execute such documents. If state law does not permit
   the original lien status to be extended to future Joan advances, Borrower will be deemed to have failed to have performed
   an obligation under this Security Instrument.

   (b) Tax Deferral Programs. Borrower shall not participate in a real estate tax deferral program, if any liens created by
   the tax deferral are not subordinate to this Security Instrument.

   (c) Prior Liens. Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
   Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender;
   (b) contests in good faith the lien by, or defends against enforcement of the lien in, legal proceedings which in the
   Lender's opinion operate to prevent the enforcement of the lien or forfeiture of any part of the Property; or (c) secures
   from the holder of the lien an agreement satisfactory to Lender subordinating the lien to all amounts secured by this


                                                              -4-




                                                           EXHIBIT 2
USDC IN/ND case 2:19-cv-00381 document 1-2 filed 10/07/19 page 5 of 9


   Security Instrument. If Lender determines that any part of the Property is subject to a lien which may attain priority over
   this Security Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take
   one or more of the actions set forth above within ten (10) days of the giving of notice.

13. Relationship to Second Security Instrument.
   (a) Second Secnrity Instrument. In order to secure payments which the Secretary may make to or on behalf of
   Borrower pursuant to Section 255(i)(l)(A) of the National Housing Act and the Loan Agreement, unless otherwise
   provided by the Secretary, the Secretary has required Borrower to execute a Second Note and Second Security Instrument
   on the Property.

   (b) Relationship of First and Second Security Instruments. Payments made by the Secretary shall not be included
   in the debt under the Note unless:

       (i)    This Security Instrument is assigned to the Secretary; or

       (ii)   The Secretary accepts reimbursement by the Lender for all payments made by the Secretary.

   If the circumstances described in (i) or (ii) occur, then all payments by the Secretary, including interest on the payments
   but excluding late charges paid by the Secretary, shall be included in the debt under the Note.

   (c) Effect on Borrower. Where there is no assignment or reimbursement as described in (b)(i) or (ii) and the Secretary
   makes payments to Borrower, then Borrower shall not:

       (i)    Be required to pay amounts owed under the Note, or pay any rents and revenues of the Property under
              Paragraph 19 to Lender or a receiver of the Property, until the Secretary has required payment in full of all
              outstanding principal and accrued interest under the Second Note; or

       (ii)   Be obligated to pay interest or shared appreciation under the Note at any time, whether accrued before or after
              the payments by the Secretary, and whether or not accrued interest has been included in the principal balance
              under the Note.

   (d) No Duty of the Secretary. The Secretary has no duty to Lender to enforce covenants of the Second Security
   Instrument or to take actions to preserve the value of the Property, even though Lender may be unable to collect amounts
   owed under the Note because of restrictions in this Paragraph 13.

14. Forbearance by Lender Not a Waiver. Any forbearance by Lender in exercising any right or remedy shall not be a
waiver of or preclude the exercise of any right or remedy.

15. Successors and Assigns Bound; Joint and Several Liability. The covenants and agreements of this Security
Instrument shall bind and benefit the successors and assigns of Lender. Borrower may not assign any rights or obligations
under this Security Instrument or under the Note, except to a trust that meets the requirements of the Secretary. Borrower' s
covenants and agreements shall be joint and several.

16. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or by mailing
it by first class mail unless applicable law requires use of another method. The notice shall be directed to the Property
Address or any other address all Borrowers jointly designate. Any notice to Lender shall be given by first class mail to
Lender's address stated herein or any address Lender designates by notice to Borrower. Any notice provided for in this
Security Instrument shall be deemed to have been given to Borrower or Lender when given as provided in this Paragraph
16.




                                                            -5-




                                                          EXHIBIT 2
USDC IN/ND case 2:19-cv-00381 document 1-2 filed 10/07/19 page 6 of 9

17. Governing Law; Severability. This Security Instrument shall be governed by Federal law and the law of the jurisdiction
in which the Property is located. In the event that any provision or clause of this Security Instrument or the Note conflicts
with applicable law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be given
effect without the conflicting provision_ To this end the provisions of this Security Instrument and the Note are declared
to be severable.

18. Borrower's Copy. Borrower shall be given one conformed copy of the Note and this Security Instrument.

NON-UNIFORM COVENANTS. Borrower and Lender finther covenant and agree as follows:

19. Assignment of Rents. Borrower unconditionally assigns and transfers to Lender all the rents and revenues of the
Property. Borrower authorizes Lender or Lender's agents to collect the rents and revenues and hereby directs each tenant
of the Property to pay the rents to Lender or Lender's agents. However, prior to Lender's Notice to Borrower of Borrower's
breach of any covenant or agreement in the Security Instrument, Borrower shall collect and receive all rents and revenues
of the Property as trustee for the benefit of Lender and Borrower. This assignment of rents constitutes an absolute
assignment and not an assignment for additional security only.

If Lender gives notice of breach to Borrower: (a) all rents received by Borrower shall be held by Borrower as trustee for
benefit of Lender only, to be applied to the sums secured by this Security Instrument; (b) Lender shall be entitled to collect
and receive all of the rents of the Property; and (c) each tenant of the Property shall pay all rents due and unpaid to Lender
or Lender's agent on Lender's written demand to the tenant.

Borrower has not executed any prior assignment of the rents and has not and will not perform any act that would prevent
Lender from exercising its rights under this Paragraph 19.

Lender shall not be required to enter upon, take control of or maintain the Property before or after giving notice of breach
to Borrower. However, Lender or a judicially appointed receiver may do so at any time there is a breach. Any application
of rents shall not cure or waive any default or invalidate any other right or remedy of Lender. This assignment of rents
of the Property shall tenninate when the debt secured by this Security Instrument is paid in full.

20. Foreclosure Procedure. If Lender requires immediate payment in full under Paragraph 9, prior to acceleration
following Borrower's breach of any covenant or agreement in this Security Instrument, Lender shall give notice to
Borrower in the manner provided in Paragraph 16. The notice shall specify: (a) the default; (b) the action required
to cure the default; (c) a date, not less than 30 days from the date the notice is given to borrower, by which the
default must be cured; and (d) that failure to cure the default on or before the date specified in the notice may result
in acceleration of the sums secured by this Security Instrument, foreclosure by judicial proceeding and sale of the
Property. The notice shall further inform Borrower of the right to reinstate after acceleration and the right to assert
in the foreclosure proceeding the non-existence of a default or any other defense of Borrower to acceleration and
foreclosure. If the default is not cured on or before the date specified in the notice, Lender at its option may require
immediate payment in full of all sums secured by this Security Instrument without further demand and may foreclose
this Security Instrument by judicial proceeding. Lender shall be entitled to collect all expenses incurred in pursuing
the remedies provided in this Paragraph 20, including, but not limited to, reasonable attorneys' fees and costs of title
evidence.

21. Lien Priority. The full amount secured by this Security Instrument shall have the same priority over any other liens
on the Property as if the full amount had been disbursed on the date the initial disbursement was made, regarclle~ of the
actual date of any disbursement. The amount secured by this Security Instrument shall include all direct payments by Lender
to Borrower and all other loan advances permitted by this Security Instrument for any purpose. This lien priority shall apply
notwithstanding any State constitution, law or regulation, except that this lien priority shall not affect the priority of any liens
for unpaid State or local governmental unit special assessments or taxes.

22. Adjustable Rate Feature. Under the Note, the initial stated interest rate of THREE AND TWENTY-EIGHT
HUNDREDTHS percent (3.280%) which accrues on the unpaid principal balance ("Initial Interest Rate") is subject to
change, as described below. When the interest rate changes, the new adjusted interest rate will be applied to the total


                                                                -6-




                                                             EXHIBIT 2
USDC IN/ND case 2:19-cv-00381 document 1-2 filed 10/07/19 page 7 of 9

outstanding principal balance. Each adjustment to the interest rate will be based upon the weekly average yield on United
States Treasury Securities adjusted to a constant maturity of one year, as made available by the Federal Reserve Board in
Statistical Release H.15 (519) ("Index") plus a margin. If the Index is no longer available, Lender will use as a new index
and index prescribed by the Secretary. Lender will give Borrower notice of the new Index.

Lender will perform the calculations described below to determine the new adjusted interest rate. The interest rate may
change on DECEMBER I, 2002, and on the firn day of _ __ and on that day of each succeeding year, or _ _X _ _
the first day of each succeeding month (Change Date) until the loan is repaid in full.

The value of the Index will be determined, using the most recent Index figure available thirty (30) days before the Change
Date ("Cmrent Index'l Before each Change Date, the new interest rate will be calculated by adding a margin to the Cmrent
Index. The snm of the margin plus the Current Index will be called the "Calculated Interest Rate" for each Change Date.
The Calculated Interest Rate will be compared to the interest rate in effect immediatelyprior to the current Change Date (the
"Existing ·Interest Rate) .

             . Annually Adjusting Variable Rate Feature.

   _x_       Monthly Adjusting Variable Rate Feature - The Calculated Interest Rate will never increase above THIRTEEN
             AND TWENTY EIGHT HUNDREDTHS PERCENT (13 .28%).

The Calculated Interest Rate will be adjusted if necessary to comply with the rate l.imitation(s) described above and will be
in effect until the next Change Date. At any change date, if the Calculated Interest Rate equals the Existing Interest Rate,
the interest rate will not change.

23. Release. Upon payment of all sums secured by this Security Instrnment, Lender shall release this Security Investment
without charge to Borrower.
24. Waiver of Valuation and Appraisement. Borrower waives all right of valuation and appraisernent
25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together with this
Security Instrument, the covenants of each such rider shall be incorporated into and shall amend and supplement the
covenants and agreements of this Security Instrument as if the rider(s) were in a part of this Security Instrument. (Check
all riders that are applicable].

 D              Condominium Rider
                                                           D              PUD Rider



 D              Shared Appreciation Rider
                                                           D              Other:




BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security Instrument and
in any rider(s) executed by Borrower and recorded with it.

Witnesses:




Signature




- - - - - - - - - - - - - [ S p a c e Below Line For Acknowledgment]----------------

                                                            -7-




                                                           EXHIBIT 2
USDC IN/ND case 2:19-cv-00381 document 1-2 filed 10/07/19 page 8 of 9

State of Indiana                           County ss:




                         I




                              -8-




                             EXHIBIT 2
   USDC IN/ND case 2:19-cv-00381 document 1-2 filed 10/07/19 page 9 of 9
                                                           EXHIBIT A

  Exhibit A to the Mortgage given on SEPTEMBER 19, 2002, by BARBARA C. MEzyl)LO, AN UNMARRIED WOMAN ;                                    ·
  ("Borrower") to Financial Freedom Senior Funtling Corporation, a Subsidiary of Lehman Brothers Bank, FSB ("Lender").
  The Property is located in the county of PORTER, state of INDIANA, descnl>ed as follows:

                                                       Description of Property




Legal Description for 02IN09251:

Lot 51 in Castle Estates Unit 2, in the City of Portage, as per plat thereof, recorded in Plat File l 6-C-3A, in the Office of the
Recorder of Porter County, Indiana.

Being the same property conveyed from Deborah Van Autreve to Barbara C. Mezydlo by deed dated May 10, 2002, and
recorded May 10, 2002, as Instrument No. 2002-16556, in the Office of the Recorder of Porter County, Indiana. Barbara C.
                                                                                                                                     I
Mezydlo took title by virtue of Survivorship Affidavit upon death of her husband, Frank Mezydlo, recorded June 17, 1997,
and subsequently deeded same to herself and Deborah Van Autreve by quitclaim deed dated November 10, 1998, and
recorded November 10, 1998, as Instrument Number 98-34139, in the aforesaid office.




                                                                  EXHIBIT 2
         USDC IN/ND case 2:19-cv-00381 document 1-3 filed 10/07/19 page 1 of 8

                                                                                             2002-034652

                                                SECOND MORTGAGE
                                                                                                       STATE OF INDIANA
                                                                                                        PORTER COUNTY
                                             (HOME EQUITY CONVERSION)                                  FILED FOR RECORD
 Record and return to:
                                                                                                     10/10/2012       08:40AM
 Financial Freedom Senior Funding Corporation,
                                                                                                    JACQUELYN n. STERLING
 a Subsidiary of Lehman Brothers Bank, FSB
 7840 Roswell Road, Building 300, Suite 340
 Atlanta, Georgia 30350-6877
                                                                  Ill/HI/Ill
                                                                  *2*
                                                                                                          RECORDER




 FHA Case Number: lSl-6364000
 LOAN NO: 7005971



 State of Indiana                           SECOND MORTGAGE

 THIS MORTGAGE ("Security Instrument" or "Second Security Instrument" is given on SEPTEMBER 19, 2002. The
 mortgagor is BARBARA C. ME2YDLO, AN UNMARRIED WOMAN, whose address is 2451 ODELL STREET,
 PORTAGE, INDIANA 46368 ("Borrower"). This Security Instruments given to the Secretary of Housing and Uiban
 Development, and whose address is 451 Seventh Street, S.W., Washington, DC 20410 ("Lender") or ("Secretary").
 Borrower has agreed to repay to Lender amounts which Lender is obligated to advance, including future advances, under
 the terms of a Home Equity Conversion Loan Agreement dated the same date as this Security Instrument ("Loan
 Agreement"). The agreement to repay is evidenced by Borrower's Note dated the same date as this Security Instrument
 ("Second Note"). This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Second Note,
 with interest at a rate subject to adjustment, and all renewals, extensions and modifications of the Note, up to a maximum
 principal amount of $187,500.00; (b) the payment of all other sums, with interest, advanced under Paragraph 5 to protect
 the security of this Security lnstnnnent or otherwise due under the tenns of this Security Instrument; and (c) the performance
 of Borrower's covenants and agreements under this Security Instrument and the Note. The full debt, including all amounts
 described in (a), (b), and (c) above, if not paid earlier, is due and payable on SEPTEMBER 15, 2086. For this purpose,
 Borrower does hereby mortgage, grant and convey to Lender, the following described property located in PORTER County,
 Indiana:

            The real property located at the address 2451 ODELL STREET, PORTAGE, INDIANA 46368, in the county of
            PORTER, state of INDIANA, described more fully on Exhibit A attached to this Mortgage.

 TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, rights, appmtenances,
 and fixtures now or hereafter a part of the property. All replacements and additions shall also be covered by this Security
 Instrument. All of the foregoing is referred to in this Security Instrument as the "Property."

 BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant and
 convey the Property and that the Property is only encumbered by a First Security Instrument given by Borrower and dated
 the same date as this Security Instrument ("First Security Instrument"). Borrower warrants and will detend generally the
 title to the Property against all claims and demands, subject to any encumbrances of record.

 TlilS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with limited
 valiations by jurisdiction to constitute a uniform security instrument covering real property.

 UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
 1. Payment of Principal and Interest. Borrower shall pay when due the principal o~ and interest on, the debt evidenced
 by the Second Note.
 2. Payment of Property Outrges. Borrower shall pay all property charges consisting of taxes, ground rents, flood and
 hazard insurance premiums, and special assessments in a timely manner, and shall provide evidence of payment to Lender,
 unl.e~ender pays property charges by withholding funds from monthly payments due to the Borrower or by charging
~ ~ATIONS TITLE AGENCY


                                                                                                               /3 t 71
  "'8} OF INDIANA, INC.

    1-1~~,i~~:~sJ:;r                      l!!!Jl!~~.1111H11iu11u11
                                               1
                                                       EXHIBIT 3
            - --    - --··- - -   . ..   --- ....

          USDC IN/ND case 2:19-cv-00381 document 1-3 filed 10/07/19 page 2 of 8


such payments to a line of credit as provided for in the Loan Agreement. Lender may require Borrower to pay specified
property charges directly to the party owed payment even though Lender pays other property charges as provided in this
Paragraph.

3. Fire, Flood and Other Hazard Insurance. Borrower shall insure all improvements on the Property, whether now in
existence or subsequently erected, against any hazards, casualties, and contingencies, including fire. This insurance shall
be maintained in the amounts, to the extent and for the periods required by Lender. Borrower shall also insure all
improvements on the Property, whether now in existence or subsequently erected, against loss by floods to the extent
required by Lender. The insurance policies and any renewals shall be held by Lender and shall include loss payable clauses
in favor of, and in a form acceptable to, Lender.

In the event of loss, Borrower shall give Lender immediate notice by mail. Lender may make proof of loss if not made
promptly by Borrower. Each insurance company concerned is hereby authorized and directed to make payment for such
loss to Lender, instead of to Borrower and Lender jointly. Insurance proceeds shall be applied to restoration or repair of
the damaged Property, if the restoration or repair is economically feasible and Lender's security is not lessened. If the
restoration or repair is not economically feasible or Lender's security would be lessened, the insurance proceeds shall be
applied first to the reduction of any indebtedness under the Second Note and this Security Instrument. Any excess insurance
proceeds over an amount required to pay all outstanding indebtedness under the Second Note and this Security Instrument
shall be paid to the entity legally entitled thereto.

In the event of foreclosure of this Security Instrument or other transfer of title to the Property that extinguishes the
indebtedness, all right, title and interest of Borrower in and to insurance policies in force shall pass to the purchaser.

4. Occupancy, Preservation, Maintenance and Protection of the Property; Borrower's Loan Application; Leaseholds.
Borrower shall occupy, establish, and use the Property as Borrower's principal residence after the execution of this Security
Instrument and Borrower (or at least one Borrower, if initially more than one person are Borrowers) and shall continue to
occupy the Property as Borrower's principal residence for the term of the Security Instrument. "Principal residence" shall
have the same meaning as in the Loan Agreement.

Borrower shall not commit waste or destroy, damage or substantially change the Property or allow the Property to
deteriorate, reasonable wear and tear excepted. Borrower shall also be in default if Borrower, during the loan application
process, gave materially false or inaccurate information or statements to Lender (or failed to provide Lender with any
material information) in connection with the Loan evidenced by the Note, including, but not limited to, representations
concerning Borrower's occupancy of the Property as a principal residence. U this Security Instrument is on a leasehold,
Borrower shall comply with the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and
fee title shall not be merged unless Lender agrees to merger in writing.

5. Charge111 to Borrower and Protection of Lender's Rights in the Property. Borrower shall pay all governmental or
municipal charges, fines and impositions that are not included in Paragraph 2. Borrower shall pay these obligations on time
directly to the entity which is owed the payment. If failure to pay would adversely affect Lender's interest in the Property,
upon Lender' s request Borrower shall promptly finnish to Lender receipts evidencing these payments. Borrower shall
promptly discharge any lien which has priority over this Security Instrument in the manner provided in Paragraph 12(c).

If Borrower fails to make these payments or the property charges required by Paragraph 2, or fails to perform any other
covenants and agreements contained in this Security Instrument, or there is a legal proceeding that may significantly affect
Lender's rights in the Property (such as a proceeding in bankruptcy, for condemnation or to enforce laws or regulations),
then Lender may do and pay whatever is necessary to protect the value of the Property and Lender's rights in the Property,
including payment of taxes, hazard insmance and other items mentioned in Paragraph 2.

To protect Lender's secmity in the Property, Lender shall advance and charge to Borrower all amounts due to the Secretary
for the Mortgage Insurance Premium ("MIP") as defined in the Loan Agreement as well as all sums due to the loan servicer
for servicing activities ("Servicing Fee") as defmed in the Loan Agreement. Any amounts disbursed by Lender under this
Paragraph are obligatory and shall become an additional debt of Borrower as provided for in the Loan Agreement and shall
be secured by this Security Instrument.


                                                            -2-


                                                        EXHIBIT 3
        USDC IN/ND case 2:19-cv-00381 document 1-3 filed 10/07/19 page 3 of 8


6. Inspection. Lender or its agent may enter on, inspect or make appraisals of the Property in a reasonable manner and
at reasonable times provided that Lender shall give the Borrower notice prior to any inspection or appraisal specifying a
purpose for the inspection or appraisal which must be related to Lender's interest in the Property. If the Property is vacant
or abandoned or the loan is in default, Lender may take reasonable action to protect and preserve such vacant or abandoned
Property without notice to the Borrower.

7. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with any
condemnation or other taking of any part of the Property, or for conveyance in place of condemnation, shall be paid to
Lender. The proceeds shall be applied first to the reduction of any indebtedness under a Second Note and Second Secw-ity
Insttument held by the Secretary to the Property, and then to the reduction of the indebtedness under the Note and this
Security Instrument. Any excess proceeds over an amount required to pay all outstanding indebtedness under the Note and
this Security Instrument shall be paid to the entity legally entitled thereto.

S. Fees. Lender may collect f~ and charges authorized by the Secretary.

9. Grounds for Acceleration of Debt.
       (a)     Due and Payable. Lender may require immediate payment in full of all sums seemed by this Security
               Instrument if:
               (i)     A Borrower dies and the Property is not the Principal residence of at least one surviving
                       Borrower; or

                 (ii)     All of a Borrower's title in the Property (or his or her beneficial interest in a trust owning all or
                          part of the Property) is sold or otherwise transferred an no other Borrower retains (a) title to the
                          Property in fee simple, (b) a leasehold under a lease for less than 99 years which is renewable or
                          a lease having a remaining period of not less than 50 years beyond the date of the l 00th birthday
                          of the youngest Borrower, or (c) a life estate in the Property (or a beneficial interest in a trnst
                          with such an interest in the Property).

                 (iii)    The Property ceases to be the principal residence of a Borrower for reasons other than death and
                          the Property is not the principal residence of at least one other Borrower; or

                 (iv)     For a period oflonger than twelve (12) consecutive months, a Borrower fails to physically occupy
                          the Property because of physical or mental illness and the Property is not the principal residence
                          of at least one other Borrower; or

                 (v)       An obligation of the Borrower under this Security Insttument is not performed.
        (b)      Notice to Lender. Borrower shall notify the Lender whenever any of the events listed in subparagraph
                 (a) of this Paragraph 9(a)(ii)-(v) occur.
        (c)      Notice to Borrower. Lender shall notify Borrower whenever the loan becomes due and payable under this
                 Paragraph 9(a)(ii)-(v). Lender shall not have the right to commence foreclose until Borrower has had thirty
                 (30) days after notice to either:
                 (i)       Correct the matter which resulted in the Security Instrument coming due and payable; or

                 (ii)     Pay the balance in full; or

                 (iii)    Sell the Property for the lesser of the balance or 95% of the appraised value and apply the net
                          proceeds of the sale toward the balance; or

                 (iv)     Provide the Lender with a deed in lieu of foreclosure.

        (d) Trusts. Conveyance of a Borrower's interest in the Property to a trust which meets the requirements of the
        Secretary, or conveyance of a trust's interests in the Property to a Borrower, shall not be considered a conveyance
        for purposes of this Paragraph 9. A trust shall not be considered an occupant or be considered as having a principal
        residence for purposes of this Paragraph 9.


                                                             -3-


                                                        EXHIBIT 3
        USDC IN/ND case 2:19-cv-00381 document 1-3 filed 10/07/19 page 4 of 8


10. No Deficiency Judgements. Borrower shall have no personal liability for payment of the debt secured by this Security
Instrument. Lender may enforce the debt only through sale of the Property. Lender shall not be permitted to obtain a
deficiency judgement against Borrower if the Security Instrument is foreclosed.

11. Reinstatement. Borrower has a right to be reinstated if Lender has required immediate payment in full. This right
applies even after foreclosure proceedings are instituted. To reinstate this Security Instrument, Borrower shall correct the
condition which resulted in the requirement for immediate payment in full. Foreclosure costs and reasonable and customary
attorneys' fees and expenses properly associated with a foreclosure proceeding shall be added to the principal balance. Upon
reinstatement by Borrower, this Security Instrument and the obligations that it secures shall remain in effect as if Lender had
not required immediate payment in full. However, Lender is not required to permit reinstatement if: (i) Lender ha.s accepted
reinstatement after the commencement of foreclosure proceedings within two (2) years immediately proceeding the
commencement of a current foreclosure proceeding, (ii) reinstatement will preclude foreclosure on different grounds in the
future, or (iii) reinstatement will adversely affect the priority of the Security Instrument.

12. Second Lien Status
       (a) Modification. Borrower agrees to extend this Security Instrument in accordance with this Paragraph 12(a).
       If Lender determines that the original lien status of the Security Instrument is jeopardized under state law (including
       but not limited to situations where the amount secured by the Security Instrument equals or exceeds the maximum
       principal amount stated or the maximum period under which loan advances retain the same lien prio1ity initially
       granted to loan advances has expired) and state law permits the original lien status to be maintained for future loan
       advances through the execution and recordation of one or more documents, then Lender shall obtain title evidence
       at Borrower's expense. If the title evidence indicates that the Property is not encumbered by any liens (except the
       First Security Instrument described in Paragraph 13(a), this Second Security Instrument and any subordinate liens
       that the Lender determines will also be subordinate to any future loan advances), Lender shall request the Borrower
       to execute such documents. If state law does not permit the original lien status to be extended to future loan
       advance!!, Borrower will be deemed to have failed to have performed an obligation under this Security Instrument.

         (b) Tax Deferral Programs. Borrower shall not participate in a real estate tax deferral program, if any liens created
         by the tax deferral a1e not subordinate to this Secmity Instrument.

         (c) Prior Liens. Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
         Borrower: (a} agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to
         Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien in, legal proceedings which
         in the Lender's opinion operate to prevent the enforcement of the lien or forfeiture of any part of the Property; or
         (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating the lien to all amounts
         secured by this Security Instrument. If Lender determines that any part of the Property is subject to a lien which
         may attain priority over this Security Instrument, Lender may give Borrower a notice identifying the lien. Borrower
         shall satisfy the lien or take one or more of the actions set forth above within ten ( I 0) days of the giving of notice.

13. Relationship to First Security Instrument.
       (a) Second Security Instrument. In order to secure payments which the Secretary may make to or on behalf of ·
       Borrower pursuant to Section 255(i)(I ){A) of the National Housing Act and the Loan Agreement, the Secretary has
       required Borrower to execute a Second Note and this Second Security Instrument. Borrower has also executed a
         First Note and First Security Instrument.

         (b) Relationship of First and Second Security Instruments.            Payments made by the Secretary shall not be
         included in the debt under the First Note unless:

                  (i)      The First Security Instrument is assigned to the Secretary; or

                  (ii)     The Secretary accepts reimbursement by the holder of the FiISt Note for all payments made by
                           the Secretary.




                                                               -4-


                                                        EXHIBIT 3
        USDC IN/ND case 2:19-cv-00381 document 1-3 filed 10/07/19 page 5 of 8


         If the circumstances described in (i) or (H) occur, then all payments by the Secretary, including interest on the
         payments, but excluding late charges paid by the Secretary, shall be included in the debt under the First Note.

         (c) Effect on Borrower. Where there is no assignment or reimbursement as described in (b)(i) or (ii) and the
         Secretary makes payments to Borrower, then Borrower shall not:

                  (i)      Be required to pay amounts owed under the First Note, or pay any rents and revenues of the
                           Property under Paragraph 19 to the holder of the First Note or a receiver of the Property, until
                           the Secretary bas required payment in full of all outstanding principal and accrued interest under
                           the Second Note; or

                  (ii)     Be obligated to pay interest or shared appreciation under the First Note at any time, whether
                           accrued before or after the payments by the Secretary, and whether or not accrued interest has
                           been included in the principal balance under the First Note.

         (d) No Duty of the Secretary. The Secretary has no duty to the holder of the of the First Note to enforce
         covenants of the Second Security Instrument or to take actions to preserve the value of the Property, even though
         the holder of the First Note may be unable to collect amounts owed under the First Note because of restrictions in
         this Paragraph 13.

         (e) Restrictions on Enforcement. Notwithstanding anything ebe in this Security Instrument, the Borrower shall
         not be obligated to comply with the covenants hereof, and Paragraph 19 shall have no force and effect, whenever
         there is no outstanding balance under the Second Note.

14. Forbearance by Lender Not a Waiver. Any forbearance by Lender in exercising any right or remedy shall not be
a waiver of or preclude the exercise of any right or remedy.

15. Successors and Assigns Bound; Joint and Several Liability. Borrower may not assign any rights or obligations under
this Security Instrument or under the Second.Note, except to a trust that meets the requirements of the Secretary. Borrower' s
covenants and agreements shall be joint and several.

16. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or by mailing
it by fn-st class mail unless applicable law requires use of another method. The notice shall be directed to the Property
Address or any other address all Borrowers jointly designate. Any notice to the Secretary shall be given by first class mail
to the HUD Field Office with jurisdiction over the Property or any other address designated by the Secretary. Any notice
provided for in this Security Instrument shall be deemed to have been given to Borrower or Lender when given as provided
in this Paragraph 16.

17. Governing Law; Severabitity. This Security Instrument shall be governed by Federal law and the law of the
jurisdiction in which the Property is located. In the event that any provision or clause of this Security Instrument or the
Second Note conflicts with applicable law, such conflict shall not affect other provisions of this Security Instrument or the
Second Note which can be given effect without the conflicting provision. To this end the provisions of this Security
Instrument and the Second Note are declared to be severable.

18. Borrower's Copy. Borrower shall be given one conformed copy of the Second Note and this Security Instrument.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

19. Assignment of Rents. Borrower unconditionally assigns and trall5fers to Lender all the rents and revenues of the
Property. Borrower authorizes Lender or Lender's agents to col1ect the rents and revenues and hereby directs each tenant
of the Property to pay the rents to Lender or Lender's agents. However, prior to Lender's Notice to Borrower of Borrower's
breach of any covenant or agreement in the Security Instrument, Borrower shall collect and receive all rents and revenues
of the Property as trustee for the benefit of Lender and Borrower. This assignment of rents constitutes an absolute
assignment and not an assignment for additional security only.


                                                             -5-


                                                      EXHIBIT 3
         USDC IN/ND case 2:19-cv-00381 document 1-3 filed 10/07/19 page 6 of 8


If Lender gives notice of breach to Borrower: (a) all rents received by Borrower shall be held by Borrower as trustee for
benefit of Lender only, to be applied to the sums seemed by this Security Instrument; (b) Lender shall be entitled to collect
and receive all of the rents of the Property; and ( c) ea.ch tenant of the Property shall pay all rents due and unpaid to Lender
or Lender's agent on Lender's written demand to the tenant.

Borrower has not executed any prior assignment of the rents and has not and will not perform any act that would prevent
Lender from exercising its rights under this Paragraph 19, except as provided in the First Security Instrument.

Lender shall not be required to enter upon, take control of or maintain the Property before or after giving notice of breach
to Borrower. However, Lender or a judicially appointed receiver may do so at any time there is a breach. Any application
of rents shall not cure ot waive an.y default ot invalidate any other right or remedy of Lender. This assignment of rents of
the Property shall terminate when the debt secured by this Security Instrument is paid in full.

20. Foreclosure Procedure. If Lender requires immediate payment in full under Paragraph 9, prior to acceleration
following Borrower's breach of any covenant or agreement in this Security Instrument, Lender shall give notice to
Borrower in the manner provided in Paragraph 16. The notice shall specify: (a) the default; (b) the action required
to cure the default; (c) a date, not less than 30 days from the date the notice is given to borrower, by which the
default must be cured; and (d) that failure to cure the default on or before the date specified in the notice may result
in acceleration of the sums secured by this Security Instrument, foreclosure by judicial proceeding and sale of the
Property. The notice shall further inform Borrower of the right to reinstate after acceleration and the right to assert
in the foreclosure proceeding the non-existence of a default or any other defense of Borrower to acceleration and
foreclosure. If the default is not cured on or before the date specified in the notice, Lender at its option may require
immediate payment in full of all sums secured by this Security Instrument without further demand and may foreclose
this Security Instrument by judicial proceeding. Lender shall be entitled to collect all expenses incurred in pursuing
the remedies provided in this Paragraph 20, including, but not limited to, reasonable attorneys' fees and costs of title
evidence.

21. Lien Priority. The full amount seemed by this Security Instrument shall have a lien priority subordinate only to the
full amount secured by the First Security Instrument.

22. Adjustable Rate Feature. Under the Note, the initial stated interest rate of THREE AND TWENTY-EIGHT
HUNDREDTHS percent (3.2800/o) which accrues on the unpaid principal balance ("Initial Interest Rate") is subject to
change, as described below. When the interest rate changes, the new adjusted interest rate will be applied to the total
outstanding principal balance. Each adjustment to the interest rate will be based upon the weekly average yield on United
States Treasury Securities adjusted to a constant maturity of one year, as made available by the Federal Reserve Board in
Statistical Release H. 15 (519) ("Index") plus a margin. If the Index is no longer available, Lender will use as a new index
and index prescribed by the Secretary. Lender will give Borrower notice of the new Index.

Lender will perform the calculations described below to determine the new adjusted interest rate. The interest rate may
change on DECEMBER 1, 2002, and on the first day of              and on that day of each succeeding year, or _ _ X_ _
the first day of each succeeding month (Change Date) until the loan is repaid in full.

The value of the Index will be detennined, using the most recent Index figure available thirty (30) days before the Change
Date ("Current Index"). Before each Change Date, the new interest rate will be calculated by adding a margin to the Current
Index. The sum of the margin plus the Current Index will be called the "Calculated Interest Rate" for each Change Date.
The Calculated Interest Rate will be compared to the interest rate in effect immediately prior to the current Change Date (the
"Existing Interest Rate).

                  Annually Adjusting Variable Rate Feature.

        _X__ Monthly Adjusting Variable Rate Feature - The Calculated Interest Rate will never increase above
             TlilRTEEN AND TWENTY EIGHT HUNDREDTHS PERCENT (13.28%).




                                                              -6-


                                                         EXHIBIT 3
                            USDC IN/ND case 2:19-cv-00381 document 1-3 filed 10/07/19 page 7 of 8


                The C~culated Interest Rate will be adjusted ifne.cessazy to comply with the rate limitation(s) described above and will be
                in effect until the next Change Date. At any change date, if the Calculated Interest Rate equals the Existing Interest Rate,
                the interest rate will not change.

                23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this Security Investment
                without charge to Borrower.

                24. Waiver of Valuation and Appraisement.                                   Borrower waives all right of valuation and appraisement.

                25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together with this
                Security Instrument, the covenants of each such rider shall be incorporated into and shall amend and supplement the
                covenants and agreements of this Security Instrument as if the rider(s) were in a part ohhis Security Instrument. [Check
                all riders that are applicable J.
                                                                                                                  PUD Rider
                  D                          Condominium Rider
                                                                                                    D
                  D                          Shared Appreciation Rider
                                                                                                    D             Other:




                BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Secw-ity Instrument and
                in any rider(s) executed by Borrower and recorded with it.

                Witnesses:




                Signature                    ~/2,~
                                                 BARBARAC. ME2YDLO ( B ~




             ...... ,wuu,,,,                              '
           ,,...     K I " ....,,                     . . .·
    ,.•'' l-4-1_...._,e.._'.:t.,.________________[Space Below Line For Acknowledgment]-------------------------------
 /".._ .-···"s~·~f'-~Mi~~a                                                                                                    County ss:
 ; ;;:: "O              O           . 1".'. :.
i ··'!:                                                                              0          .    ~
~ r;\ ~
        c,;


\ .• ,,..~>-~ic
                   '
                       &i:~~~~r.
                         ""         ': .,.. !
                             }.~>~ . ,~, ~-
                                                                     .'
                                                                 day of           ~                           dl)/)J,.. ,
                                                                                                        before me, the undersigned, a Notary
                                                  said Cmmty, personally appeared BARBARA C. ME2YDLO, and acknowledged the execution of the
   ·••,.       }qiego'f.8\~ent.                                                                                  ~                {)              . / J     J

   \ ······wrrNiis~··my hand and official s e a 1 . , ; , , ,                                                                              Yfl e ~
               My commission expires:                                                                                                             Notary Public

                                                           JANICE A. MC GP,ATH
                                                               Notary Public
                                                 .i          state Of Indiana
                                                 '\    ~ eommlssiOn Expires Jun 16, ::" · ·
                                                  ;                  !J(7'.;;,"~c..··- ..           -7-
                                                 ,.-- -v'-1    e -


                                                                                              EXHIBIT 3
       USDC IN/ND case 2:19-cv-00381 document 1-3 filed 10/07/19 page 8 of 8

                                                          EXHIBIT A
         ..
  Exhibit A to the Mortgage given on SEPTE:MBER 19, 2002, by BARBARA C. MEZ\'DLO, AN UNMARRIED WOMAN
  (''Borrower") to financial Freedom Senior Funding Corporation, a Subsidiacy of Lehman Brothers Bank, FSB ("Lender'').
  The Property is located in the county of PORTER, state of INDIANA, described as follows:

                                                      Description of Property




Legal Description for 02IN09251:

Lot 51 in Castle Estates Unit 2, in the City of Portage, as per plat thereof, recorded in Plat File 16-C3A, in the Office of the
Recorder of Porter County, Indiana.                                            ·

Being the same property conveyed from Deborah Van Autreve to Barbara C. Mezydlo by deed dated May 10, 2002, and
recorded May 10, 2002, as Instnnnent No. 2002-165 56, in the Office of the Recorder of Porter County, Indiana. Barbara C.
Mezydlo took title by virtue of Survivorship Affidavit upon death of her husband, Frank Mezydlo, recorded June 17, 1997,
and subsequently deeded same to herself and Deborah Van Autreve by quitclaim deed dated November 10, I 998, and
recorded November 10, 1998, as Instrument Number 98-34139, in the aforesaid office.




                                                       EXHIBIT 3
JS 44 (Rev. 07/16)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 2:19-cv-00381 document 1-4 filed 10/07/19 page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            HEIRS AND DEVISEES OF BARBARA C. MEZYDLO, DECEASED
UNITED STATES OF AMERICA                                                                                    and KENNETH MEZYDLO

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Porter
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                  ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards          ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                          ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management              ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                    ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act             ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                       ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                           ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement             FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                      or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                   JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/07/2019                                                              s/ Sharon Jefferson
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE

                 Print                               Save As...                                                                                                                   Reset
JS 44 Reverse (Rev. 07/16)

                         USDC IN/ND case 2:19-cv-00381 document 1-4 filed 10/07/19 page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                USDC IN/ND case 2:19-cv-00381 document 1-5 filed 10/07/19 page 1 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana

                  United States of America
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )       Civil Action No. 2:19-CV-381
    HEIRS AND DEVISEES OF BARBARA C.                                 )
 MEZYDLO, DECEASED; and KENNETH MEZYDLO                              )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kenneth Mezydlo
                                         2451 Odell Street
                                         Portgage, Indiana 46368




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Sharon Jefferson
                                         Assistant United States Attorney
                                         United States Attorney's Office
                                         5400 Federal Plaza, Suite 1500
                                         Hammond, IN 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 2:19-cv-00381 document 1-5 filed 10/07/19 page 2 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-CV-381

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
